IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


NATHAN LEE GARROW,

              Appellant,

 v.                                                      Case No. 5D17-242

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed December 8, 2017

Appeal from the Circuit Court
for Volusia County,
Raul A. Zambrano, Judge.

James S. Purdy, Public Defender, and
David M. Dixon, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       Nathan Garrow (the defendant) appeals his judgment and sentences entered by

the trial court after a jury found him guilty of operating a chop shop, conspiracy to commit

dealing in stolen property, and four counts of dealing in stolen property. Finding no merit

in the claims of error raised on appeal, we affirm. However, a scrivener’s error appears
on the last page of the defendant's sentencing documents where the following paragraph

appears:

             In imposing the above sentence, the court further
             recommends: CT 1 & 3 YEARS DOC F/B 2 YEARS
             COMMUNITY CONTROL- CTS 2,7,8,13 3 YEARS DOC F/B
             2 YEARS COMMUNITY CONTROL FOLLOWED BY 5
             YEARS OF PROBATION.

The paragraph should read: “CTS 1 & 4 3 YEARS. . . .” Accordingly, we remand for

correction of the defendant's sentencing documents.


      AFFIRMED; REMANDED TO CORRECT SCRIVENER’S ERROR.


SAWAYA, PALMER and TORPY, JJ., concur.




                                          2